 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 381 
In the House of Representatives, U. S.,

April 30, 2009
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be and are hereby elected to the following standing committees of the House of Representatives:
(1)Committee on AgricultureMr. Murphy of New York (to rank immediately after Mr. Boccieri).
(2)Committee on Armed ServicesMr. Murphy of New York, Mr. Boren.
(3)Committee on the JudiciaryMr. Quigley (to rank immediately after Mr. Pierluisi).
(4)Committee on Oversight and Government ReformMr. Quigley (to rank immediately after Mr. Connolly of Virginia), Ms. Kaptur (to rank immediately after Mr. Quigley). 
 
Lorraine C. Miller,Clerk.
